Case 1:21-cv-11244-DJC Document 12-8 Filed 08/17/21 Page 1 of 2




                       Exhibit H
             Case 1:21-cv-11244-DJC Document 12-8 Filed 08/17/21 Page 2 of 2
                                                     Tuesday, August 3, 2021 at 15:14:11 Eastern Daylight Time

Subject:    Response to appeal for Religious Exemp3on
Date:       Monday, July 26, 2021 at 10:14:47 AM Eastern Daylight Time
From:       Shawn J DeVeau
To:         Cora ClueH
CC:         Robert Pomales, Diane Pankow, Oﬃce of VC Student Aﬀairs, Chancellor Marcelo Suárez-
            Orozco
AEachments: image001.png

Cora –

I am in receipt of and have reviewed your appeal. Based upon the statements in your letter, I have read
your faith to be Roman Catholic. If this is incorrect, please let me know.

According to this statement from the United States Conference of Catholic Bishops (USCCB) regarding
the COVID-19 vaccine:

         “The world is currently facing a health crisis. The number of deaths from COVID-19 is now
         almost one and a half million worldwide. In the United States, the toll is approaching 300,000.
         Given the urgency of this crisis, the lack of available alternative vaccines, and the fact that the
         connection between an abortion that occurred decades ago and receiving a vaccine produced
         today is remote, inoculation with the new COVID-19 vaccines in these circumstances can be
         morally justified.”

Additionally, I find that in a set of talking points from the USCCB citing the Vatican COVID-19
Commission in collaboration with the Pontifical Academy for Life, there is specific reference to the
positive use of vaccines.

         “Covid-19 is exacerbating a triple threat of simultaneous and interconnected health, economic
         and socioecological crises that are disproportionately impacting the poor and vulnerable. As we
         move through a just recovery, we must ensure the immediate cures for the crises become
         stepping-stones to a more just society of inclusive and interdependent set of systems. Taking
         immediate actions to respond to the pandemic, keeping in mind its long-term effects, is essential
         for a global and regenerative ‘healing.’”

Given these two statements from leaders of the Church that point to both the ethical use of vaccines in
general and the COVID-19 vaccine specifically, I do not see that there are any specific religious tenets
that would prevent someone of the Roman Catholic faith from receiving a vaccine, if they chose to do
so. On this basis and without further documentation indicating such a tenet, I cannot approve your
request for an exemption.

You may certainly opt to unregister from face-to-face courses for the coming semester and see if
circumstances change for the Spring 2022 semester.

Shawn

Shawn J. De Veau (He Series)
Interim Vice Chancellor for Student Affairs

From: Cora ClueH <

                                                                                                         Page 1 of 5
